DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 17 June 2022 has been entered. Claim(s) 1, 3, 6, 8, 10, 12-16, and 18-24 remain pending in the application; claims 2, 4, and 17 are cancelled. Applicant’s amendments to the claims have overcome each and every objection to the specification, drawings, and claims, and every rejection of the claims under 35 U.S.C. 112(b), 101, and 103 previously set forth in the Office Action dated 17 March 2022 except where noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 10, 12-16, and 18-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determine vibration signals along…” in lines 4-5 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined along”.
Claim 1 recites the limitation “the span” in line 9 of the claim. There is insufficient antecedent basis for this limitation.
Claim 1 recites the limitation “determining a normalized variance signal from the spectrogram” in line 11. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 9 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 1 additionally recites the limitation “a full duration/signal length” in line 16-17 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 1 additionally recites the limitations “perform at least one method selected from the group…” in line 6 of the claim where the group includes methods (i), (ii), (iii), and (iv), and “the at least one method comprises determining…” in line 21 of the claim, where this method refers to method (i). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected and at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (i) always being selected and at least one additional method from the group also being selected.
Claim 1 further recites the limitation “the one or more outputs” in line 24 of the claim. There is no antecedent basis for this limitation. It is suggested that the limitation of line 24 be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 25-26 be amended to “and a user interface configured to provide the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 6 recites the limitation “determine vibration signals along…” in lines 3-4 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined along”.
Claim 6 recites the limitation “the span” in line 9 of the claim. There is insufficient antecedent basis for this limitation.
Claim 6 recites the limitation “determining a normalized variance signal from the spectrogram” in line 11. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 9 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 6 additionally recites the limitation “a full duration/signal length” in line 15 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 6 additionally recites the limitations “perform at least one method selected from the group…” in line 5-6 of the claim where the group includes methods (i), (ii), (iii), and (iv), “the at least one method comprises determining…” in line 20 of the claim, where this method refers to method (i), and “wherein the at least one method comprises…” in line 26 where this method refers to method (ii). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected, if method (ii) is always selected and/or if at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (ii) always being selected and at least one additional method from the group also being selected.
Claim 6 further recites the limitation “the one or more outputs” in line 22 of the claim. There is no antecedent basis for this limitation. It is suggested that, should the limitation beginning with “the at least one method comprises determining a signal variance…” remain, the limitation of line 22 should be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 24-25 be amended to “and a user interface configured to provide the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 8 recites the limitation “determine vibration signals along…” in lines 3-4 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined along”.
Claim 8 recites the limitation “the span” in line 9 of the claim. There is insufficient antecedent basis for this limitation.
Claim 8 recites the limitation “determining a normalized variance signal from the spectrogram” in line 11. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 9 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 8 additionally recites the limitation “a full duration/signal length” in line 15 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 8 additionally recites the limitations “perform at least one method selected from the group…” in line 5 of the claim where the group includes methods (i), (ii), (iii), and (iv), “the at least one method comprises determining…” in line 20 of the claim, where this method refers to method (i), and “wherein the at least one method comprises…” in line 26 where this method refers to method (iii). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected, if method (iii) is always selected and/or if at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (iii) always being selected and at least one additional method from the group also being selected. 
Claim 8 further recites the limitation “the one or more outputs” in line 22 of the claim. There is no antecedent basis for this limitation. It is suggested that, should the limitation beginning with “the at least one method comprises determining a signal variance…” remain, the limitation of line 22 be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 24-25 be amended to “and a user interface configured to provide the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 10 recites the limitation “determine vibration signals along…” in lines 3-4 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined along”.
Claim 10 recites the limitation “the span” in line 9 of the claim. There is insufficient antecedent basis for this limitation.
Claim 10 recites the limitation “determining a normalized variance signal from the spectrogram” in line 11. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 9 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 10 additionally recites the limitation “a full duration/signal length” in line 15 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 10 additionally recites the limitations “perform at least one method selected from the group…” in line 5 of the claim where the group includes methods (i), (ii), (iii), and (iv), “the at least one method comprises determining…” in line 20 of the claim, where this method refers to method (i), and “wherein the at least one method comprises…” in line 26 where this method refers to method (iv). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected, if method (iv) is always selected and/or if at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (iv) always being selected and at least one additional method from the group also being selected. 
Claim 10 further recites the limitation “the one or more outputs” in line 22 of the claim. There is no antecedent basis for this limitation. It is suggested that, should the limitation beginning with “the at least one method comprises determining a signal variance…” remain, the limitation of line 22 be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 24-25 be amended to “and a user interface configured to provide the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 12 recites the limitation “determine vibration signals along…” in lines 3-4 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined along”.
Claim 12 recites the limitation “the span” in line 9 of the claim. There is insufficient antecedent basis for this limitation.
Claim 12 additionally recites the limitation “a full duration/signal length” in line 16 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 15 recites the limitation “determining, on the device, vibration signals along…” in line 5 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined, on the device, along”.
Claim 15 recites the limitation “the span” in line 12 of the claim. There is insufficient antecedent basis for this limitation.
Claim 15 recites the limitation “determining a normalized variance signal from the spectrogram” in line 14. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 11 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 15 additionally recites the limitation “a full duration/signal length” in line 18 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 15 additionally recites the limitations “perform at least one method selected from the group…” in line 8 of the claim where the group includes methods (i), (ii), (iii), and (iv), and “the at least one method comprises determining…” in line 23 of the claim, where this method refers to method (i). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected and at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (i) always being selected and at least one additional method from the group also being selected.
Claim 15 further recites the limitation “the one or more outputs” in line 26 of the claim. There is no antecedent basis for this limitation. It is suggested that the limitation of line 26 be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 27-28 be amended to “producing, from the device, the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 18 recites the limitation “the corresponding accelerometry data” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claim 19 recites the limitation “determining, on the device, vibration signals along…” in line 5 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined, on the device, along”.
Claim 19 recites the limitation “the span” in line 10-11 of the claim. There is insufficient antecedent basis for this limitation.
Claim 19 recites the limitation “determining a normalized variance signal from the spectrogram” in line 13. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 10 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 19 additionally recites the limitation “a full duration/signal length” in line 17 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 19 additionally recites the limitations “perform at least one method selected from the group…” in line 7 of the claim where the group includes methods (i), (ii), (iii), and (iv), “the at least one method comprises determining…” in line 20 of the claim, where this method refers to method (i), and “wherein the at least one method comprises…” in line 28 where this method refers to method (ii). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected, if method (ii) is always selected and/or if at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (ii) always being selected and at least one additional method from the group also being selected. 
Claim 19 further recites the limitation “the one or more outputs” in line 24 of the claim. There is no antecedent basis for this limitation. It is suggested that, should the limitation beginning with “the at least one method comprises determining a signal variance…” remain, the limitation of line 24 be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 26-27 be amended to “and a user interface configured to provide the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 20 recites the limitation “the corresponding accelerometry data” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claim 21 recites the limitation “determining, on the device, vibration signals along…” in line 5 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined, on the device, along”.
Claim 21 recites the limitation “the span” in line 10-11 of the claim. There is insufficient antecedent basis for this limitation.
Claim 21 recites the limitation “determining a normalized variance signal from the spectrogram” in line 13. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 10 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 21 additionally recites the limitation “a full duration/signal length” in line 17 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 21 additionally recites the limitations “perform at least one method selected from the group…” in line 7 of the claim where the group includes methods (i), (ii), (iii), and (iv), “the at least one method comprises determining…” in line 20 of the claim, where this method refers to method (i), and “wherein the at least one method comprises…” in line 28 where this method refers to method (iii). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected, if method (iii) is always selected and/or if at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (iii) always being selected and at least one additional method from the group also being selected. 
Claim 21 further recites the limitation “the one or more outputs” in line 24 of the claim. There is no antecedent basis for this limitation. It is suggested that, should the limitation beginning with “the at least one method comprises determining a signal variance…” remain, the limitation of line 24 be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 26-27 be amended to “and a user interface configured to provide the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 22 recites the limitation “the corresponding accelerometry data” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claim 23 recites the limitation “determining, on the device, vibration signals along…” in line 5 of the claim. There is insufficient clarity in this limitation; it is not clear whether the received accelerometry data are vibration signals measured along the said axis or a separate signal. The limitation is interpreted as referring to the received accelerometry data being vibration signals measured along the said axis. It is suggested that the limitation be amended to “the throat vibrations comprising vibration signals determined, on the device, along”.
Claim 23 recites the limitation “the span” in line 10-11 of the claim. There is insufficient antecedent basis for this limitation.
Claim 23 recites the limitation “determining a normalized variance signal from the spectrogram” in line 13. There is insufficient clarity in this signal regarding how the variance signal is normalized, as the current wording of the limitation suggests that “a normalized variance signal” is not necessarily the same normalized variance signal referred to in line 9 of the claim. It is suggested that the limitation be amended to recite “determining a normalized variance signal from the spectrogram by setting a span between 0 and 1”.
Claim 23 additionally recites the limitation “a full duration/signal length” in line 17 of the claim. There is insufficient clarity in this limitation, as it is not clear if the limitation intends to refer to a full duration or signal length or if this is some ratio. The limitation is currently interpreted as referring to a full duration or signal length.
Claim 23 additionally recites the limitations “perform at least one method selected from the group…” in line 7 of the claim where the group includes methods (i), (ii), (iii), and (iv), “the at least one method comprises determining…” in line 20 of the claim, where this method refers to method (i), and “wherein the at least one method comprises…” in line 28 where this method refers to method (iv). There is insufficient clarity regarding these limitations. It is not clear whether the claim intends to state that method (i) is always selected, if method (iv) is always selected and/or if at least one additional method from the group also being selected, or not. The claim is currently interpreted as referring to method (iv) always being selected and at least one additional method from the group also being selected. 
Claim 23 further recites the limitation “the one or more outputs” in line 24 of the claim. There is no antecedent basis for this limitation. It is suggested that, should the limitation beginning with “the at least one method comprises determining a signal variance…” remain, the limitation of line 24 be amended to “and one or more outputs indicating a missing swallow for the accelerometry data based on one or more results of the at least one method” and that the subsequent limitation of line 26-27 be amended to “and a user interface configured to provide the one or more outputs comprising at least one of audio or graphics,” deleting the limitation “based on one or more results of the at least one method” for clarity and conciseness. 
Claim 24 recites the limitation “the corresponding accelerometry data” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claims 3, 13-14, 16-18, 20, 22, and 24 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims which have been rejected as indefinite.

Allowable Subject Matter
Claims are currently rejected under 35 U.S.C. 112(b) but would allowable if amended to overcome the rejections under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 15, while the combination of Merey and Dudik teaches the device including the at least one method comprising determining a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first threshold value; neither Merey nor Dudik teaches the one or more outputs specifically indicate a missing swallow for the accelerometry data as a result of the comparison. 
Furthermore, while Wellnitz (“Fluid Intake Recognition…” teaches the use of body-worn sensors for monitoring bolus intake (Abstract) as well as the detection of missing swallows within the data, it teaches that the missing swallows are detected through comparison with a simultaneously recorded sound signal which is used to revise the swallow timestamps (Page 4) with no discussion of a spectrogram or frequency signal at all, nor any comparison to a threshold to note a missed swallow. 
Damouras (“An Online Swallow Detection Algorithm…”) teaches a method of swallow accelerometry for dysphagia screening (Abstract) wherein a missed swallow is noted, however, the missed swallow is determined based on visual analysis of the signal (Page 3357-3358), and while it discusses detecting swallow events using thresholds (Page 3352) as well as signal variance being usable to detect a swallow (Page 3353), there is no motivation to use these teachings according to the processing method (i) in order to identify a missed swallow in the data.
Dudik II (“A comparative analysis of DBSCAN…”) similarly discusses identification of swallowing from accelerometry signals (Abstract) using various means including a threshold-based algorithm which uses the variation of the acceleration signal (Abstract; Page 11—simple techniques have been utilized such as thresholding the time domain signal….an amplitude threshold may be declared to determine a swallow…swallows can be located by thresholding both feature values and taking the intersection of the sets…) and which discusses the existence of missed swallows (Page 13), but there is no motivation to use these teachings according to the processing method (i) in order to identify a missed swallow in the data.
Claims 3, 16, and 18 contain allowable subject matter as they depend from claim 1 and 15.
Regarding claims 6 and 19, while the combination of Merey and Dudik teach the device of claim 1, neither Merey nor Dudik teaches determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold value, nor does either reference teach determining in any way that the accelerometry data was clipped from the start and outputting an indication.
Prodeus teaches a method for detecting clipped speech signals (Abstract), similar to a swallow signal, based on a normalized variance where the values are within a span of 0 and 1 (Page 26) and generally teaches that a signal may be clipped at a certain threshold (Page 25); however, Prodeus makes no mention of using this method specifically at the beginning or end of a signal or comparing it with the threshold to determine the presence of clipping.
Claim 20 contains allowable subject matter as it depends from claim 19.
Regarding claims 8 and 21, while the combination of Merey and Dudik teach the device of claim 1, neither Merey nor Dudik teaches determining a normalized variance signal from the spectrogram, selecting an end portion of the normalized variance signal, and comparing values of the end portion of the normalized variance signal to a third threshold value, nor does either reference teach determining in any way that the accelerometry data was clipped from the end and outputting an indication.
Prodeus teaches a method for detecting clipped speech signals (Abstract), similar to a swallow signal, based on a normalized variance where the values are within a span of 0 and 1 (Page 26) and generally teaches that a signal may be clipped at a certain threshold (Page 25); however, Prodeus makes no mention of using this method specifically at the beginning or end of a signal or comparing it with the threshold to determine the presence of clipping.
Claim 22 contains allowable subject matter as it depends from claim 21.
Regarding claims 10 and 23, while the combination of Merey and Dudik teaches the device of claim 1, including determining a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and applying spectral entropy for the summed power spectral density (PSD) of both S-I and A-P signals for comparison to a threshold value, neither Merey nor Dudik teaches using this method to determine that the corresponding data comprises noise and then outputting an indication of the noise. On the contrary, Merey teaches the inclusion of various noise removal techniques to improve the quality of the signal (Page 6—denoising filter, use of variable reduction method B2) and does not use the discussed method of determining a summed power spectral density to relate to noise at all. Dudik similarly discusses various methods of noise removal such as band pass filtering (Page 7) and suggests the use of features which can be suitably estimated from noisy data so as to avoid using more advanced techniques of noise removal or identification (Page 7).
Claim 24 contains allowable subject matter as it depends from claim 23.
Regarding claim 12, Merey and Dudik teach a device for screening swallowing safety and swallowing efficiency, the device comprising: a processor configured to receive accelerometry data, determine an A-P and S-I signal summed spectrogram from the accelerometry data, determine a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, compare the signal variance to a threshold value, and determine a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and apply spectral entropy for the 4summed power spectral density (PSD) of both S-I and A-P signals for comparison to a fourth threshold value. Additionally, both Merey and Dudik discuss comparing the accelerometry data against preset classification criteria defined for each of swallowing safety and swallowing efficiency and classify each of the first plurality of swallowing events with a swallowing safety classification and a swallowing efficiency classification based at least partially on the comparing of the swallowing data against the preset classification criteria (Merey, Abstract—a classifier was used to discriminate between swallows with and without airway entry, Pages 4-8—classification was performed using training and test sets with a balanced distribution of both classes; Dudik, Abstract—both linear and non-linear techniques have been used to classify swallowing data into normal and abnormal categories, Page 13—a classifier uses a training set that has already been classified as containing safe or unsafe swallows by a clinical expert to estimate values of various statistical features of the given class…). However, neither Merey nor Dudik teaches select a beginning portion of the normalized variance signal and compare values of the beginning portion of the normalized variance signal to a second threshold value, select an end portion of the normalized variance signal and compare values of the end portion of the normalized variance signal to a third threshold value.
Prodeus teaches a method for detecting clipped speech signals (Abstract), similar to a swallow signal, based on a normalized variance where the values are within a span of 0 and 1 (Page 26) and generally teaches that a signal may be clipped at a certain threshold (Page 25); however, Prodeus makes no mention of using this method specifically at the beginning or end of a signal or comparing it with the threshold to determine the presence of clipping.
Claims 13-14 contain allowable subject matter as they depend from claim 12.
Response to Arguments
Applicant’s arguments, see page 22 of applicant's remarks, filed 17 June 2022, with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see page 22-23 of applicant's remarks, filed 17 June 2022, with respect to the rejection of claims 1-3 and 15-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 103 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791